DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 12, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsukura et al (Pub 2017/0279433, further referred to as Matsukura).
As to claim 1, Matsukura teaches a acoustic wave device (fig 1a, 2a, 11a)(paragraphs 24-27) comprising:
a piezoelectric substrate (10) a reverse-velocity surface of which is convex (paragraphs 29 and 30);
an interdigital transducer electrode (21) disposed on the piezoelectric substrate; and
a mass addition film (26) stacked above a portion of the interdigital transducer electrode; wherein the interdigital transducer electrode includes a first busbar and a second busbar (18) that face each other, first electrode fingers (14) each of which includes an end connected to the first busbar, and second electrode fingers each of which includes an end connected to the second busbar (top bus bar (18) has fingers (14) connected to it, the same goes for bottom bus (18) has fingers (14) connected to it), the second electrode fingers being interdigitated with respect to the first electrode fingers (paragraph 24);
an intersection region (15) is defined as a region in which the first electrode fingers and the second electrode fingers overlap in a first direction (x direction), where the first direction is a direction in which an acoustic wave propagates, and a second direction (y direction) is a direction perpendicular or substantially perpendicular to the first direction;
the intersection region includes a central region (16a) located at a center or approximate center in the second direction, a first edge region (16b) located between the central region and the first busbar, and a second edge region (other 16b) located between the central region and the second busbar;
the interdigital transducer electrode includes a first gap region (17) located between the first edge region and the first busbar, and a second gap region located between the second edge region and the second busbar (17 on bottom bus bar (18));
the first busbar includes a first inner busbar region (inner region of 18 at the gap region side) located adjacent the first gap region and a first outer busbar region (outer region positioned at an outer side of the inner busbar) located outside the first inner busbar region in the second direction, and the second busbar includes a second inner busbar region (inner region of bottom 18 at the gap region side)  located adjacent the second gap region and a second outer busbar region (outer region positioned at an outer side of the inner busbar) located outside the second inner busbar region in the second direction; and
the mass addition film is stacked in at least the first edge region, the second edge region, the first inner busbar region, and the second inner busbar region (fig 2a, paragraph 27).
As to claim 2, Matsukura teaches an acoustic velocity in the first edge region and the second edge region is lower than an acoustic velocity in the central region (paragraph 32);
an acoustic velocity in the first gap region and the second gap region is higher than the acoustic velocity in the central region (fig 2B, 17); and
an acoustic velocity in the first inner busbar region and the second inner busbar region is lower than the acoustic velocity in the central region (paragraph 32, and 16b increases the thickness lowering the speed); and
an acoustic velocity in at least a portion of the first outer busbar region and at least a portion of the second outer busbar region is higher than the acoustic velocity in the central region.
As to claim 3, Matsukura teaches wherein the piezoelectric substrate includes only a piezoelectric layer and is made of lithium niobite (paragraph 26).
As to claim 8, Matsukura wherein the first busbar and the second busbar of the interdigital transducer electrode include no cavity (no cavity, formed on substrate 10, paragraph 24).
	As to claim 9, Matsukura the mass addition film is stacked in the first gap region and the second gap region of the interdigital transducer electrode (paragraph 26 and 27).
As to claim 10, Matsukura wherein the piezoelectric substrate, the interdigital transducer electrode, and the mass addition film are stacked in this order (paragraphs 33-35).
As to claim 12, Matsukura teaches wherein a dielectric film (12) is disposed on the piezoelectric substrate and covers the interdigital transducer electrode.
As to claim 13, Matsukura  teaches wherein widths of the first gap region and the second gap region (17) are about 0.2 A or less (paragraphs 34, 39, 49, 17 is less than t4, where t4 is 55nm and the pitch A of the fingers are 3.84 um or 3840 nm), wherein A is a wavelength that is defined by an electrode finger pitch of the interdigital transducer electrode, and the widths of the first gap region and the second gap region are dimensions of the first gap region and the second gap region in the second direction.
As to claim 15, Matsukura teaches
a first reflector (left side (22)) on a first side of the interdigital transducer electrode in the direction in which the acoustic wave propagates; and
a second reflector (right side (22)) on a second side of the interdigital transducer electrode opposite to the first side in the direction in which the acoustic wave propagates.
As to claim 16, Matsukura wherein the dielectric film is made of silicon oxide (paragraph 26).	
As to claim 17, Matsukura teaches mass addition film is stacked above entire or substantially entire portions extending in the first direction in the first inner busbar region and the second inner busbar region (paragraph 27).
As to claim 18, Matsukura wherein the mass addition film is not stacked in the first outer busbar region and the second outer busbar region (not in region 18).
As to claim 19, Matsukura teaches wherein the mass addition film is made of a dielectric material (paragraph 26).
As to claim 20, Matsukura teaches wherein the mass addition film is made of metal (paragraph 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukura in view of Iwamoto et al (Pub 2015/012705, further referred to as Iwamoto).
As to claim 4, this claim is dependent on claim 1, the rejection of which is discussed above.
Matsukura does not teach the different acoustic films.
Iwamoto teaches wherein a resonator (fig 1a) the piezoelectric substrate includes a high acoustic velocity member (3), a low acoustic velocity film (4) disposed on the high acoustic velocity member, and a piezoelectric layer (5) disposed on the low acoustic velocity film;
an acoustic velocity of a bulk wave that propagates through the high acoustic velocity member is higher than an acoustic velocity of an acoustic wave that propagates through the piezoelectric layer (paragraph 8); and
an acoustic velocity of a bulk wave that propagates through the low acoustic velocity film is lower than the acoustic velocity of the bulk wave that propagates through the piezoelectric layer (paragraph 8).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the resonator taught in Matsukura with the different layers taught in Iwamoto in order to improve frequency generation and accuracy.
As to claim 5, Iwamoto teaches a support substrate (2); wherein the high acoustic velocity member is a high acoustic velocity film (3) disposed between the support substrate (2) and the low acoustic velocity film (4).
As to claim 6, Iwamoto wherein the high acoustic velocity member is a support substrate (paragraph 156).
As to claim 14, Iwamoto teaches wherein the piezoelectric layer is made of lithium tantalite (paragraph 44).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukura in view of Mimura et al (Pub 2016/0072475, further referred to as Mimura).
As to claim 7, this claim is dependent on claim 1, the rejection of which is discussed above.
Matsukura does not teach the first and second bus bars have a cavity.
Mimura teaches an IDT resonator (fig 1B) wherein the first outer busbar region (11) of the interdigital transducer electrode includes a first cavity formation region (15)(paragraph 55) in which cavities are arranged in the first direction, and the second outer busbar region (12) includes a second cavity formation region (paragraph 57) in which cavities are arranged in the first direction.  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the resonator taught in Matsukura with the openings taught in Mimura in order to resonator accuracy.
Allowable Subject Matter
Claims 2 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the cited prior art teach or suggest the acoustic velocity in the outer region is higher than in the central region as is recited in claim 2; and the stacking configuration taught in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849